In an action on a promissory note commenced pursuant to CPLR 3213, defendant Noel Schetter appeals: (1) from an order of the Supreme Court, Dutchess County, dated October 4, 1976, which granted a motion for reargument of a prior decision and, upon reargument, adhered to that decision; and (2) as limited by his brief, from so much of a judgment of the Supreme Court, Putnam County, dated February 25, 1977, as is in favor of plaintiff and against him, upon the grant of plaintiffs motion for summary judgment. Appeal from the order dismissed. No appeal lies from the grant of a motion for reargument of a decision. Judgment reversed insofar as appealed from, on the law, and motion denied insofar as it seeks summary judgment against defendant-appellant. Defendant-appellant is awarded one bill of $50 costs and disbursements to cover both appeals. Appellant’s affidavits in opposition to the motion for summary judgment raise a factual question as to the capacity in which he signed the note herein involved so as to preclude the grant of the motion as against him. Martuscello, J. P., Cohalan, Damiani and Titone, JJ., concur.